Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claim 1  
	Although the specification indicates that the fastener that attaches the lid to the jacket may be a “hidden zipper”, there is no detail as to what this means, such as how it is hidden, what it is hidden by/from (e.g. the scope of the phrase is not detailed”), or other details necessary to demonstrate the subject matter claimed. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 2-4  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	It is unclear what the scope of the phrase “hidden zipper” is, noting that it is unclear what the inventive structure is hidden by/from, whether this phrase is broad enough to encompass being hidden from view behind a user from an observer in front of the user, whether it requires being hidden while in use or if it encompasses being hidden until deployed for use, or if it has some other scope. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-4  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #5,743,448 to Tsai (Tsai). 
With Respect to Claim 5  
A method of transforming an integrated, transformable jacket and backpack assembly, the method comprising the steps: providing a combination jacket and backpack assembly comprising a jacket (4) having a pair of sleeves (FIGS. 1-2), an open front (FIG. 2), and a rear face housing a cavity (cavity of containing pouch 41) permanently connected to a backpack; storing said backpack within said cavity (FIG. 5 and description), said backpack comprising an interior space divided into a first storage space (storage area between 3 and the panel opposite 2) and a second storage space (storage space between 2 and 3, FIGS. 1-2 and description) separated by a panel (noting 3 disclosed as an interior wall); securing said backpack within said cavity with a removable lid (42), thereby forming a first, jacket-only orientation; removing said removable lid (FIG. 4); removing said backpack and wearing said backpack over said jacket via a pair of shoulder straps, thereby forming a second, jacket-and-backpack orientation (FIG. 3);  removing said backpack and said jacket; folding said jacket and placing it within said second interior space of said backpack, thereby forming a third, backpack-only orientation (FIG. 1); and wearing said backpack via said pair of shoulder straps.  
Alternately, although Examiner maintains that the phrase “removable lid” encompasses the lid being removable from covering the opening, to the degree that it could be argued that this phrase should be more narrowly interpreted to require complete separability, it would have been obvious to one of ordinary skill in the art to make the lid (42) completely separable, in order to allow for its removal for repair/replacement/cleaning, to allow for customization of the look of the jacket by allowing a user to use different lids as desired (e.g. including differing logos, patterns, etc.), and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 8  
The method of claim 5, wherein said items stored within said first storage space remain within said first storage space when said combination jacket and backpack is changed from said first, jacket-only orientation into said second, jacket-and-backpack orientation to said third, backpack-only orientation.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #5,743,448 to Tsai (Tsai) in view of U.S. Patent Publication #2011/0315285 to Verrini (Verrini). 
With Respect to Claim 1  
Tsai discloses an integrated, transformable jacket and backpack system comprising: a combination jacket and backpack assembly comprising a jacket (4) having a pair of sleeves (FIGS. 2-3), an open front (FIG. 2), and a rear face housing a cavity (interior of containing pouch 41) permanently connected to a backpack (1); said cavity configured to encompass and store said backpack when said combination jacket and backpack assembly is in a first, jacket-only orientation (FIG. 5); a removable lid (42) configured to selectively cover said backpack and said cavity (FIG. 5), said removable lid secured to said rear face of said jacket via a hidden zipper (it is hidden behind the wearer and/or is hidden when the jacket is located within the backpack such as is shown in FIG. 1); said backpack comprising an interior space divided into a first storage space (storage area between 3 and the panel opposite 2, FIGS. 2-3) and a second storage space (storage space between 2 and 3, see Figs. 1, 2, and 4 and description) separated by a panel; said first storage space configured to secure and store items (capable of this use, see also disclosure to store small items in the backpack while it is in the containing pouch); said backpack comprising a pair of shoulder straps (11-12); wherein said jacket and said backpack are configured to be worn simultaneously when said combination jacket and backpack assembly is in a second, jacket-and-backpack orientation (FIG. 3); and said second storage space configured to store said jacket when said combination jacket and backpack assembly is in a third, backpack-only orientation (FIG. 1).  
	Alternately, as to the hidden zipper, Verrini discloses forming a user worn carrying structure including a hidden zipper (zipper parts 11-12) that is hidden by a surrounding textile lip which is common practice with zipper fasteners ([0021]). It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Verrini, to form the zipper of Tsai as a hidden zipper e.g. by adding a textile lip to hide the zipper, in order to provide a neater appearance, to prevent the zipper from snagging on objects, and/or as a mere selection of an art appropriate zipper construction to use.
With Respect to Claim 4  
The system of claim 1, wherein said items stored within said first storage space remain within said first storage space when said combination jacket and backpack is changed from said first, jacket-only orientation into said second, jacket-and-backpack orientation to said third, backpack-only orientation.  
Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent #5,743,448 to Tsai (Tsai), either alone or further in view of U.S. Patent Publication #2011/0315285 to Verrini (Verrini) as applied to claim 1 above, and further in view of U.S. Patent Publication #2020/0268131 to McDowell (McDowell) and U.S. Patent #5,344,056 to Challoner (Challoner), either alone or further in view of U.S. Patent Publication #2011/0010818 to Hood (Hood) and/or U.S. Patent #6,290,114 to Berberian (Berberian). 


With Respect to Claim 2  
The system of claim 1, but does not disclose further comprising: a first strap and a second strap each having a respective proximal end and distal end; each respective distal end of said first and second straps terminating in a clasp; each respective proximal end of said first and second straps affixed to said rear face of said jacket; said clasp configured to selectively join said distal ends to secure an object; and a pocket located below said first and second straps on said rear face of said jacket, said pocket configured to further secure said object.  
	However, McDowell discloses forming a backpack structure with a first strap and a second strap (noting each side of 22) each having a respective proximal end and distal end; each respective distal end of said first and second straps terminating in a clasp (26 or 28, respectively); said clasp configured to selectively join said distal ends to secure an object (FIG. 5) and disclosure. It is noted that [0034] discloses using it to attach a skateboard.
Challoner discloses a similar bakcpack/skateboard carrier comprising first and second straps as claimed (FIGS. 1 and 3) and the use of a pocket (24) located below said first and second straps, said pocket configured to further secure said object (FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosures of McDowell and Challoner, to add first and second straps as claimed and a pocket as claimed in order to secure a skateboard or similar elongated object to the combined garment backpack structure. It would further have been obvious to attach each respective proximal end of said first and second straps affixed to said rear face of said jacket and attach the pocket on said rear face of said jacket in order to allow the skateboard/elongated object to be secured in place while in the jacket only mode as well as in the jacket and backpack mode, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). 
	Alternately, Hood discloses attaching a skateboard to a user worn garment (like the raincoat/jacket) using a structure attached to the garment, which provides further evidence of the obviousness of attaching the straps to the jacket instead of the backpack; and/or Berberian discloses a similar elongated object carrier comprising a pocket attached on a structure located below/hanging from a backpack which provides further evidence of the obviousness of attaching the pocket of the combination on the jacket below the backpack which is a similar location.
With Respect to Claim 3  
The system of claim 2, wherein said object comprises a skateboard.  
Claims 6-7 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent #5,743,448 to Tsai (Tsai) as applied to claim 5 above, and further in view of U.S. Patent Publication #2020/0268131 to McDowell (McDowell) and U.S. Patent #5,344,056 to Challoner (Challoner), either alone or further in view of U.S. Patent Publication #2011/0010818 to Hood (Hood) and/or U.S. Patent #6,290,114 to Berberian (Berberian). 
With Respect to Claim 6  
	Tsai in view of McDowell and Challoner, either alone or further in view of Hood and/or Berberian (see the rejection of claim 2 above for details of the combination of these reference) discloses the method of claim 5, further comprising the steps: securing an object to said rear face of said jacket via a pair of straps; and further securing said object to said rear face of said jacket via a pocket located below said pair of straps.  
With Respect to Claim 7  
The method of claim 5, wherein said pair of straps are joined by a selectively connectable clasp (per McDowell).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734